Little, J.
A possessory warrant does not lie unless the defendant acquired possession of the property in dispute in one of the modes set forth in section 4799 of the Civil Code. Consequently, when upon the trial of such a warrant, it affirmatively appeared that the defendant had, without fraud, obtained possession by virtue of a contract with the plaintiff, and the only question in issue was whether or not, under the terms of such contract, it was the defendant’s right to longer retain possession, it was erroneous to render a judgment in the plaintiff’s favor. His remedy, in such a case, was an action of trover, with a requirement of hail, if necessary. Trotti v. Wyly & Greene, 77 Ga. 684.

Judgment affirmed.


All concurring, except Cobb, J., absent.